Citation Nr: 1047168	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  99-15 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a right total knee replacement (right knee 
disability) beginning May 1, 2005.

(The issue of entitlement to service connection for a left knee 
disability secondary to service-connected right knee disability 
is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran joined the Arkansas National guard in June 1973 and 
remained a member until April 1994.  She served an initial period 
of active duty for training (ACDUTRA) from August 1973 to 
December 1973.  She was also on ACDUTRA for two weeks in June 
1993.  She served on two periods of active duty special work 
(ADSW) from July 1991 to April 1992 and from January 1993 to 
March 1993; ADSW is a form of ACDUTRA.

A March 2006 decision of the Board of Veterans' Appeals (Board) 
included a denial of an evaluation in excess of 10 percent for 
service-connected right knee disability prior to March 30, 2004 
and a denial of an evaluation in excess of 30 percent for 
service-connected right knee disability beginning May 1, 2005.  
In April 2008, the Court of Appeals for Veterans Claims (Court) 
vacated and remanded the above increased rating issues to the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO) for development.

In January 2010, the Board denied an evaluation in excess of 10 
percent for service-connected right knee disability prior to 
March 30, 2004 and remanded the issue currently on appeal back to 
the RO for a VCAA letter, any additional relevant treatment 
records, and a new VA orthopedic evaluation.  

As a VCAA letter was sent to the Veteran in March 2010, which 
included an attempt to obtain any additional treatment records, 
and a VA evaluation of the Veteran's right knee was obtained in 
June 2010.  Consequently, there has been substantial compliance 
with the January 2010 remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998) (Holding that a remand by the Court or the 
Board confers on the Veteran or other claimant, as a matter of 
law, the right to compliance with the remand orders); see Dyment 
v. West, 13 Vet. App. 141 (1999) (Holding that remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
there was substantial compliance with remand directives). 



FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate her claim for an increased rating for her service-
connected right knee disability; and she has otherwise been 
assisted in the development of her claim.

2.  Range of motion of the right knee was from 15 to 80 degrees 
on examination in January 2006, -10 to 80 on examination in 
January 2009, 5 to at least 35 degrees on examination in 
September 2009, and 0 to at least 55 degrees on examination in 
June 2010.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for right knee 
disability beginning May 1, 2005 are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5055 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App").





The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  



Notice to the Veteran was not sent in this case until later in 
the claims process because this case began prior to passage of 
the VCAA.  However, VA may proceed with adjudication of a claim 
if errors in the timing or content of the notice are, as in this 
case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); see also Pelegrini, 18 Vet. App. at 121.  A letter was 
sent to the Veteran in November 2003 that informed the Veteran of 
the requirements needed to establish entitlement to an increased 
rating.  

In accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information she was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private medical evidence 
was subsequently added to the claims files.

In compliance with the duty to notify the Veteran of what 
information would substantiate her claim, the Veteran was 
informed in a March 2010 letter on disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in January 2009 and June 2010.

The Board concludes that all available evidence that is pertinent 
to the claim has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on the 
claim.  The Veteran has been given ample opportunity to present 
evidence and argument in support of her claim.  The Board 
additionally finds that general due process considerations have 
been complied with by VA.  See 38 C.F.R. § 3.103 (2010).




Analysis of the Claim

The Veteran was granted service connection for right knee 
disability by rating decision in May 1994 and assigned a 10 
percent rating effective from April 30, 1992 to January 30, 1993 
and again beginning on April 1, 1993.  A claim for increase was 
received by VA on September 1, 1998.  The claim was denied by 
rating decision in November 1998, and the Veteran timely 
appealed.  An April 2005 rating decision granted a temporary 
total disability rating for right knee disability from March 29, 
2004 through April 30, 2005, with a 30 percent rating effective 
May 1, 2005.  The Veteran continued her appeal.

The Veteran contends that the service-connected disability at 
issue is more severely disabling than is reflected by the 
currently assigned ratings.  Because the right knee disability is 
not shown to manifest the symptomatology required for a higher 
rating under the rating schedule since May 1, 2005, and VA is 
obligated to only apply the applicable rating schedule to 
disability rating claims, the claim for a rating in excess of 30 
percent for right knee disability will be denied.  Massey v. 
Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625 (1992).  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 
(2010).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant 
may experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection of 
parts of the system, to perform the normal working movements of 
the body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective innervation, or 
other pathology, or may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2009).

38 C.F.R. § 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of movements 
in different planes of motion and therefore, inquiry will be 
directed to such considerations as weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); excess fatigability; and 
incoordination (impaired ability to execute skilled movements 
smoothly).  38 C.F.R. § 4.45 (2009).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain "on 
use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

In the selection of diagnostic codes assigned to disabilities, 
injuries will generally be represented by the number assigned to 
the residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; if 
the rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  One diagnostic 
code may be more appropriate than another based on such factors 
as an individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 
(1993).

The Veteran's right knee prosthesis was accomplished in March 
2004.  As required by 38 C.F.R. § 4.71a, Diagnostic Code 5055, 
the service-connected right total knee replacement was initially 
rated as 100 percent disabling.  After the one-year period 
following implantation-Diagnostic Code 5055 provides that the 
minimum disability rating which may be assigned, post-knee 
replacement is 30 percent.  A 60 percent disability rating is 
assigned for chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
adjudicators are instructed to rate by analogy to Diagnostic 
Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), 
or 5262 (impairment of the tibia and fibula).  38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2010).

Diagnostic Code 5257 provides ratings for impairment of the knee 
that includes recurrent subluxation or lateral instability. 
Slight recurrent subluxation or lateral instability of the knee 
is rated 10 percent disabling; moderate recurrent subluxation or 
lateral instability of the knee is rated 20 percent disabling; 
and severe recurrent subluxation or lateral instability of the 
knee is rated 30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2010).

Diagnostic Code 5258 grants a 20 percent evaluation for 
dislocation of semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258 (2010).

Diagnostic Code 5259 grants a 10 percent evaluation for removal 
of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2010).

Diagnostic Code 5260, limitation of flexion of the leg, provides 
a noncompensable rating if flexion is limited to 60 degrees, a 10 
percent rating where flexion is limited to 45 degrees, a 20 
percent rating where flexion is limited to 30 degrees, and a 
maximum 30 percent rating if flexion is limited to 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  

Diagnostic Code 5261, limitation of extension, of the leg 
provides a non-compensable rating if extension is limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, a 30 percent rating if 
limited to 20 degrees, a 40 percent rating if limited to 30 
degrees, and a 50 percent rating if limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, 
Plate II (2010) (showing normal flexion and extension as between 
0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion 
of the tibia and fibula with loose motion and requiring a brace; 
a 30 percent rating is assigned for malunion with marked knee or 
ankle disability and a 20 percent is assigned for moderate knee 
or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2010).

The Veteran complained on VA evaluation in January 2006 of right 
knee stiffness with mild discomfort.  Motion of the right knee 
was from 15 to 80 degrees.  Motor strength in the quadriceps was 
3/5.  X-rays of the right knee showed a total knee arthroplasty 
in satisfactory position with no sign of bony injury or disease.  
The diagnosis was status post right total knee arthroplasty.  The 
examiner noted that there was significant functional disability 
during everyday use, although the Veteran did not describe flare 
ups and did not have painful motion.  Repeated use was reported 
to cause weakened movement, excess fatigability, and 
incoordination.  This condition did not affect the Veteran's 
employment doing office work for the Arkansas State Police.  

The Veteran complained on VA evaluation in January 2009 of 
increased pain, swelling, and flare ups of the right knee.  She 
used a cane to help her ambulate.  Physical examination of the 
right knee did not reveal any warmth, effusion, or laxity.  
Passive range of motion was from -10 to 80 degrees, with active 
motion to 90 degrees with pain.  Quadriceps strength was 3+/5 
without atrophy or deformity.  There was no instability and no 
additional limitation on repetitive motion.  The diagnosis was 
degenerative joint disease of the right knee.

On VA evaluation in September 2009, which included review of the 
claims files, the Veteran complained of knee pain, weakness, 
fatigability, lack of endurance, flare ups, and instability.  
Physical evaluation revealed a normal gait.  There was grade 1 
instability in the AP plane.  Range of motion was from 5 to 35 
degrees, 5 to 60 degrees, and 5 to 75 degrees with pain.  She had 
difficulty getting out of the chair and could not do squats.  She 
was able to walk without an assistive device.  Her knee 
disability did not affect her work, which was sedentary.  She had 
not had any incapacitating episodes in the previous year.  There 
was no additional loss of motion with repetitive testing.  X-rays 
revealed a total knee arthroscopy with prosthesis in anatomic 
alignment and probable small bilateral suprapatellar joint 
effusions.

It was reported on VA evaluation of the right knee in June 2010, 
which included review of the claims files, that the Veteran was 
still employed by the Arkansas State Police.  She complained of 
difficulty sleeping due to knee pain and of instability.  She 
said that she missed work twice a month because of knee pain and 
swelling.  Her pain level was 5-7 out of 10.  She took pain 
medication.  




However, physical examination did not reveal any grinding, heat, 
effusion, deformity, instability, weakness, fatigability, or loss 
of coordination.  Active range of motion was from 0 to 55 degrees 
and passive range of motion was from 0 to 70 degrees.  It was 
reported that the Veteran had mild pain on motion at the end of 
excursion.  There was no ankylosis.  Flare ups of swelling were 
noted with prolonged standing or walking.  The diagnosis was 
residuals of status post right total knee arthroplasty for 
degenerative joint disease.  

To warrant a rating of 60 percent for the Veteran's service-
connected right knee disability under Diagnostic Code 5055, there 
would need to be medical evidence of chronic residuals consisting 
of severe painful motion or weakness in the affected extremity.  
However, a rating in excess of 30 percent, but less than 60 
percent, can be assigned with intermediate degrees of residual 
weakness, pain or limitation of motion, adjudicators are 
instructed to rate by analogy to Diagnostic Codes 5256 (knee 
ankylosis), 5261 (limitation of leg extension), or 5262 
(impairment of the tibia and fibula).  

Although it was noted in January 2006 that repeated use was 
reported to cause weakened movement, the Veteran complained of 
only mild discomfort and it was reported in January 2006 that she 
did not have painful motion.  The prosthesis was reported to be 
in satisfactory position with no sign of bony injury or disease.  
Her pain level on evaluation in June 2010 was only 5-7 out of 10.  
Additionally, physical examination in June 2010 did not reveal 
any right knee weakness.  Consequently, the medical evidence does 
not show chronic residuals of right knee replacement involving 
severe painful motion or weakness in the affected extremity.

A rating of more than 30 percent, but less than 60 percent, is 
also not warranted by analogy to other possibly relevant 
diagnostic codes.  A rating in excess of 30 percent is not 
warranted under Diagnostic Code 5256 because it was noted in June 
2010 that there was no ankylosis of the right knee.  Because x-
rays of the right knee have shown good anatomic alignment, a 40 
percent rating is not warranted under Diagnostic Code 5262 for 
nonunion of the tibia and fibula.  Finally, a rating in excess of 
30 percent is not warranted under Diagnostic Code 5261 because 
extension of the right leg was never limited to more than 15 
degrees.  

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257.  In this 
case, however, there is no medical evidence of joint instability.  
See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 
7 Vet. App. 36 (1994) (Observing that it is the Board's 
responsibility to evaluate the probative value of all evidence 
presented).  Although grade I instability was reported in 
September 2009, examinations in January 2009 and June 2010 
specifically reported no right knee instability.  Consequently, a 
separate compensable evaluation is not warranted for instability 
of the right knee under Diagnostic Code 5257.   

Although there is one notation of limitation of flexion of the 
right knee to 35 degrees on VA evaluation in September 2009, the 
other two range of motion findings on that evaluation are to 60 
and 75 degrees.  Moreover, flexion of the right knee on 
evaluations in January 2006, January 2009, and June 2010 is to at 
least 55 degrees, which would warrant a 0 percent rating under 
Diagnostic Code 5260.  As limitation of flexion of the right knee 
is not severe enough to warrant a compensable evaluation, a 
higher rating is not warranted for this knee disability based on 
VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004), which involves rating 
compensable limitation of flexion and extension of the leg as 
separate disabilities under Diagnostic Codes 5260 and 5261.  

As previously noted, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements 
and 38 C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  



The Board finds that the medical evidence beginning May 1, 2005 
does not show knee symptomatology that, based on the factors 
noted in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45, more 
nearly approximates the criteria for an evaluation in excess of 
30 percent rating for limitation of extension of the leg under 
Diagnostic Code 5261.  In fact, when examined by VA in September 
2009 and June 2010, there was no additional limitation of motion 
on repetitive testing.  

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing 
that once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible).  The third 
step of this inquiry requires the Board to weigh the probative 
value of the proffered evidence in light of the entirety of the 
record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Pertinent to a claim for an increased rating, lay testimony is 
competent when it  describes symptoms, which supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (holding that, in general, for the need for a VA 
examination to arise, a claimant would only need submit his 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased in 
severity since the last evaluation.).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the 
Board has the "authority to discount the weight and probative 
value of evidence in light of its inherent characteristics in its 
relationship to other items of evidence"). 

In this case, the Veteran is competent to report her knee 
symptoms, which include pain, stiffness, swelling, flare ups, and 
instability.  Her complaints are also generally credible.  The 
Veteran's complaints have been considered in evaluating the knee 
disability at issue; however, she has not specifically complained 
of severe pain or weakness of the right knee and VA evaluations 
have not shown the severity required for a higher schedular 
rating, as discussed above.  In fact, she noted mild discomfort 
on evaluation in January 2006 and said that her knee pain was 5-7 
out of 10 on evaluation in June 2010.  No weakness was found in 
June 2010.  
Ordinarily, the Schedule will apply unless there are exceptional 
or unusual factors, which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2010).  

The schedular evaluations in this case are not inadequate.  
Ratings in excess of those assigned are provided for certain 
manifestations of each of the service-connected disorders at 
issue, but the medical evidence reflects that those 
manifestations are not present in this case.  See 38 C.F.R. § 4.1 
(2010).

The medical findings do not indicate that the Veteran's right 
knee disability causes "marked" interference with employment.  
In fact, the Veteran is able to work full time for the Arkansas 
State Police.  There is also no evidence of frequent periods of 
hospitalization due to this service-connected disorder.  
Consequently, the Board finds that the criteria for referral for 
the assignment of an extraschedular evaluation for the right knee 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 

As the preponderance of the evidence is against the increased 
rating claim denied above, the benefit-of-the-doubt doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An evaluation in excess of 30 percent for right knee disability 
beginning May 1, 2005 is denied.  


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


